Citation Nr: 0105205	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-14 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for right 
eye vision loss, claimed as due to VA medical treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse 


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
November 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from an April 1999 rating decision, 
in which the RO denied the veteran's claim for entitlement to 
benefits under 38 U.S.C.A. § 1151 for right eye vision loss, 
claimed as due to VA medical treatment.  The veteran filed an 
NOD that same month, and the RO issued an SOC in May 1999.  
The veteran filed a substantive appeal in June 1999.  In 
September 1999, the veteran testified before a Hearing 
Officer at the VARO in Columbia.  A Supplemental Statement of 
the Case (SSOC) was issued in November 1999.  

REMAND

The United States Court of Appeals for Veterans Claims has 
consistently held that, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the United States Court of 
Appeals for the Federal Circuit, which recently stated that 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Until very recently, the RO and the Board were required by 
law to assess every claim, before completing our adjudication 
as to the merits under substantive law, to determine whether 
it was well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  A claimant seeking benefits under a law administered 
by the Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, and the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000).  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish entitlement to benefits.  We 
have carefully reviewed the veteran's claims file, to 
ascertain whether remand to the RO is necessary in order to 
assure compliance with the new legislation.  Based upon our 
review of the evidence of record, the Board concludes that 
additional development is needed before reaching a decision 
on the veteran's claim. 

A review of the evidence reflects that the veteran filed a 
claim for entitlement to benefits under 38 U.S.C.A. § 1151 in 
December 1998.  He reported that, on February 5, 1998, he had 
sought treatment for a visual disturbance in his right eye at 
the VA Life Support Clinic.  He was seen by a physician, who 
performed an examination on the veteran's eye and then told 
the veteran that he would refer him to an ophthalmologist at 
the VA eye clinic, where he would be seen within one to two 
weeks.  After continued visual disturbances in his right eye, 
the veteran returned to the VA Life Support on February 8, 
1998.  The examining physician reportedly called in an 
ophthalmologist who, according to the veteran, indicated that 
the veteran had suffered a stroke in his right eye, and 
reportedly told the veteran that as a result of the stroke, 
he had lost the vision in his right eye.  

In March 1999, the RO received medical records from the VAMC 
in Augusta, dated from February 1998 to March 1999.  These 
records noted the veteran's treatment for a number of 
physical problems, including right eye vision loss.  In 
particular, on February 5, 1998, a medical record noted that 
the veteran had sought treatment complaining of blurred 
vision in his right eye.  The examiner noted that the veteran 
had no eye pain, used glasses, and had incurred no trauma to 
the right eye.  The veteran's visual acuity in his right eye 
uncorrected was 20/100, and corrected was 20/50.  Clinical 
examination of the veteran's right eye reflected a white 
sclera; extraocular movement was full, and fields were 
normal.  The examiner scheduled the veteran to be seen at the 
VA eye clinic for a follow-up eye examination.  Subsequently, 
a treatment record, dated February 8, 1998, noted that the 
veteran had suffered a central retinal arterial occlusion of 
the right eye.  


On February 12, 1998, the veteran was further examined.  It 
was noted that he had extensive arteriosclerotic disease, so 
that cerebrovascular disease was highly likely.  In addition, 
the veteran was reported to suffer a visual field defect.  
The clinical impression was partial retinal artery occlusion, 
"rule out" embolic source.  On February 13, 1998, the 
veteran underwent a carotid duplex scan.  The scan's findings 
revealed plaque in both bifurcations, noted to be of no 
hemodynamic significance.  

On February 17, 1998, a treatment note reflected that the 
veteran had been contacted with the results of his carotid 
duplex scan.  It was also noted that he was taking one ASA 
(aspirin) a day, and that the right eye hemianopsia was not 
progressing.  On February 23, 1998, the veteran was examined 
at a VA eye clinic.  The impression was central retinal 
artery occlusion of the right eye.  It was noted that the 
etiology was felt to be most likely arteriosclerotic in 
origin, considering the veteran's history.  

Subsequent monthly treatment records noted impressions of 
status post central retinal artery occlusion without "NV" 
(near or naked vision).  In October 1998, the veteran sought 
treatment for bleeding in his right eye.  He reported being 
able to see only light out of his right eye since February of 
1998.  The impression was subconjunctival hemorrhage.  
Thereafter, in February 1999, a treatment note indicated that 
the veteran had poor vision in his right eye.  

In June 1999, the veteran submitted a copy of an article from 
a newspaper pertaining to signs of a stroke.  In the article, 
it was noted that sudden dimness or loss of vision, 
particularly in one eye, was a sign of a stroke.  In 
September 1999, the veteran and his spouse testified before a 
Hearing Officer at the VARO in Columbia.  The veteran 
reported that he had presented to the hospital because he had 
been experiencing blinking, as well as on-and-off vision.  He 
was subsequently examined, apparently by a general-practice 
physician, and a referral was made for an eye clinic 
appointment at a later date.  The veteran reported having 
returned to the hospital in February 8, 1998, because he was 
unable to see out of his right eye.  He further testified 
that, upon examination by an ophthalmologist, he was found to 
have suffered a central retinal artery occlusion.

The veteran further testified that he had been told by other 
eye doctors that he had suffered a stroke to his right eye.  
He also testified that he had been told by a specific doctor 
that it was possible that his sight might have been saved in 
his right eye if he had been treated immediately with a 
medicine that had been developed to counteract strokes.  The 
veteran and his wife contended that he should have been seen 
by an ophthalmologist on the date of his original visit on 
February 5, 1998, and that the subsequent delay in diagnosis 
caused the loss of sight in his right eye.  

The Board notes that, in particular, with respect to those 
regulations pertaining to 38 U.S.C.A. § 1151, if a veteran 
suffers an injury or an aggravation of an injury as a result 
of VA hospitalization or medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (2000).  

The regulations further provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2000); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

The Board has determined that the veteran filed his claim for 
benefits under section 1151 in December 1998.  Therefore, 
under the statute and the opinion of the General Counsel 
cited above, this claim must be decided under the current, 
post-October 1, 1997, version of 38 U.S.C.A. § 1151, as 
enacted in Public Law No. 104-204.  

In pertinent part, section 1151, as amended, which resides in 
chapter 11 of title 38, U.S. Code, provides as follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West Supp. 2000).

Thus, under the new law, which is applicable to this case, VA 
fault or an event not reasonably foreseeable would be 
required for this claim to be granted, if the evidence were 
to establish additional disability which was caused by 
hospital care, or by medical or surgical treatment.  

As noted above, the VCAA contains a number of new provisions, 
including new guidance regarding the obtaining of medical 
examinations and opinions to attempt to establish entitlement 
to disability compensation.  In particular, the law now 
requires the following as to whether, and when, VA should 
provide a medical examination:

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C. § 5103A(d)(2)).


In this instance, the veteran has contended, in essence, that 
there was fault on the part of the Department in not having 
him examined by an ophthalmologist when he first sought 
treatment on February 5, 1998.  The theory of his claim is 
that he incurred an additional disability, loss of vision in 
his right eye, as a result.  Given the provisions of the 
VCAA, and the particular facts of this case, the Board 
believes the veteran should undergo a VA ophthalmological 
examination, to determine the extent of vision loss, if any, 
in his right eye; and so that a review of the medical 
evidence may be undertaken and opinion rendered with respect 
to the cause of the veteran's current right eye disability.  

Finally, the veteran submitted additional evidence to the 
Board, which was received in January 2001.  The veteran's 
appeal was certified to the Board in September 1999.  Under 
38 C.F.R. § 20.1304 (2000), additional evidence must be 
submitted within 90 days to the Board, following 
certification of the veteran's appeal to the Board.  While 
the evidence submitted was not considered in this present 
opinion, it is referred to the RO for review in conjunction 
with this Remand order.

Accordingly, while the Board regrets the delay in this case, 
further appellate consideration will be deferred and the 
claim for compensation under 38 U.S.C.A. § 1151 for right eye 
vision loss is REMANDED to the RO for the following action:

1. The RO should ask the veteran whether he 
has received any treatment for his right 
eye vision loss since March 1999.  Based 
upon his response, the RO should obtain 
copies of any pertinent treatment 
records referable to the veteran's right 
eye from the identified source(s), and 
associate them with the claims folder.  

2. The RO should schedule the veteran for a 
VA ophthalmological examination to 
evaluate the nature, extent, and 
etiology of the loss of vision in his 
right eye.  Before evaluating the 
veteran, the examiner should review the 
claims folder, including a copy of this 
Remand, and any evidence added to the 
record.  The examiner's report should 
reflect such review of the veteran's 
claims file, and should fully set forth 
all current complaints, pertinent 
clinical findings, and diagnoses.  

3. In particular, the examiner should 
render an opinion based upon all the 
evidence of record, if possible, as to 
the etiology and date of onset of the 
veteran's central retinal artery 
occlusion (CRAO).  In addition, if the 
veteran's blurred vision manifested on 
February 5, 1998, and was symptomatology 
associated with a CRAO, the examiner 
should opine as to the following 
questions:

a.  Was there fault on the part of VA 
medical personnel in not diagnosing 
and treating the disorder at that 
time?

b.  Would a full diagnosis and further 
treatment on February 5, 1998, have 
saved (or prevented further 
degradation of) the veteran's visual 
acuity in his right eye?

4. Upon completion of the foregoing, the RO 
should review all the pertinent evidence 
of record associated with the veteran's 
claims file, and should again consider 
his claim.  If action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished an SSOC concerning all 
evidence added to the record since the 
last SSOC.  Thereafter, the veteran and 
his representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).




